AO 440 (Rev. 05/00) Summons in a Civil Action



                                       UNITED STATES DISTRICT COURT
                                                    NORTHERN DISTRICT OF ILLINOIS



                                                                           SUMMONS IN A CIVIL CASE
William D. Herrin,

Plaintiff,
                                                                 CASE NUMBER:       1:20-cv-01439
                                V.                               ASSIGNED JUDGE:
                                                                                    Honorable Joan H. Lefkow
Allied Servicing Corporation,
                                                                 DESIGNATED
Defendant.                                                       MAGISTRATE JUDGE: Honorable Jeffrey I. Cummings


                    TO: (Name and address of Defendant)
       Allied Servicing Corporation
       Melissa Boling, President
       3019 N. Argonne Road
       Spokane Valley, WA 99212


          YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)
                 Rusty A. Payton
                 Payton Legal Group
                 20 North Clark Street
                 Suite 3300
                 Chicago, Illinois 60602


                                                                               21
an answer to the complaint which is herewith served upon you,                                days after service of this
summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.




     THOMAS G. BRUTON, CLERK

                                                                                    February 27, 2020
     (By) DEPUTY CLERK                                                              DATE
